Title: C. W. F. Dumas to the Commissioners, 19 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 19e May 1778
      
      Ma derniere, en forme de Journal, commencoit par le 7e. et finissoit par le 15e de ce mois. Vous y aurez vu ma marche, pas à pas; et qu’elle a abouti au vrai terme qu’il falloit, savoir, à faire connoître ici, d’une maniere non équivoque, et authentique, les dispositions amicales des Etats-Unis envers cette République, et à préparer ainsi les voies pour un heureux rapprochement, sans mettre l’Ambassadeur Anglois endroit d’importuner et inquiéter l’Etat par des clameurs. La maniere dont Mr. le G——P——s’est conduit dans cette affaire, est, je le répete, des plus adroite; et nous la regardons, le G——F——, notre Ami d’ Amsterdam, et moi, comme une preuve démonstrative de la sincérité avec laquelle il entre dans nos vues. Je tiens de notre Ami, que Vendredi passé il a fait remettre une Copie traduite de votre Lettre à chaque Membre des Etats de la Province, sous main, comme on dit ici par opposition à la maniere ordinaire notoire (c’est àdire, aux Etats en corps). Le lendemain, Samedi, au Dejeuner qu’il y avoit à la Cour, Mr. l’Ambassadeur de France, Mr. l’Envoye Plenipotentiaire d’Espagne, Made, la Comtesse d’Herreria son Epouse, et quelques autres, firent groupe à part, pour observer la contenance de l’Ambassadeur d’Angleterre quand il entra: ils le virent passer devant le G——P——, non seulement sans lui faire aucune civilité, mais en le regardant d’un air refrogné et furieux. Cela a bien diverti le groupe. Ce Ministre, pour avoir vieilli dans les affaires, ne se possede guere: il ne pense pas qu’en montrant ainsi sa mauvaise humeur, il nous donne lui-même le témoignage le plus fort de la vérité des sentimens du G——P——à notre égard.
      Au reste, notre Ami m’a dit, que le G——P——, NB en conséquence de ces paroles, Messieurs, de votre Lettre à lui “of which (Treaty of Amity and Commerce between France and the U.S.) we shall speedily send your Excellency a Copy, to be comunicated if you think proper to their High-Mightinesses,” s’attend à recevoir cette Piece de votre part. Il faudra done, s’il vous plait, m’envoyer cette Copie dans une Lettre à moi, que je puisse montrer, et oú vous m’ordonnerez de remettre la Copie du Traité à son Excellence Mr. le G ——P——, aprés en avoir tiré une autre Copiepour Venvoyer aussi à la Régence d’Amsterdam. Il n’est pas besoin d’écrire pour cela une seconde Lettre au G——P——: il faut, premierement, qu’il en ait répondu une, de politesse, à la votre, et lui laisser son temps pour cela. Dans tout cela je ménagerai ce qui est dû à votre dignité, Messieurs, avec le méme Scrupule que le fond de l’affaire. J’ai parlé de tout cela au G——F——, qui l’approuve. Ce dernier a vu avec beaucoup de satisfaction le paragraphe qui le regarde dans la Lettre de Mr. Franklin du 30e
      Je suis, en attendant prompte réponse quant a l’article cidessus, et en son temps de bonnes et grandes nouvelles, dont je ferai bon usage, avec le respect et le fidele attachement que vous me connoissez, Messieurs, Votre tres humble & tres obéissant serviteur
      
       D
      
      
       L’imprimé ci-joint, est fait sur le canevas que Mr. A. Lee m’a envoye il y a quelque temps. Le meme est sous presse en francois, et je vous l’enverrai, Messieurs, incessamment. Cette piece est lachée a dessein, précisément dans cette circonstance.
       Je viens de chez notre Ami d’amsterdam. Il m’a assuré que la Lettre au G——P——, actuellement entre les mains de tous les membres des Etats de cette Province, fait un tres bon effet, et que ces Messieurs en sont fort contents. Il approuve aussi tres fort la maniere dont je vous marque de m’envoyer la copie du Traité.
       Le Comte de Weldern, Envoyé de cette Republique a Londres, par Lettre du 12e. May, a écrit pour la 2e. fois la nouvelle arrivée a Londres d’un Corps de fourageurs de l’Armée de Howe, coupe et enveloppe par notre armee, comme aussi que les affaires des Anglois sont en Amerique dans un tres facheux etat. Tous nos amis ici me demandent, si vous ne me marquez done rien de tout cela, puis que ce sont des nouvelles qu’il importe aux Anglois seulement de cacher, mais a nous de publier. Je reponds a cela, que vous ne me marquez, Messieurs, que les nouvelles que vous recevez authentiquement.
       Les papiers Anglois nous apprennent la mort de Lord Chatham, et l’arrivee du Genl. Burgoyne.
       Le g——F—— vient de m’apprendre la rentree à Brest du Ranger, qui a repandu tant de terreur en Irlande et au Nord de l’Angleterre, avec la Chaloupe armee le Dragon, qu’il a pris.
      
     